DETAILED ACTION
This is the Office action based on the 16101869 application filed August 13, 2018, and in response to applicant’s argument/remark filed on March 24, 2021.  Claims 1-20 are currently pending and have been considered below.  Claims 8-20 withdrawn from consideration
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.

 Claim Interpretations
Claim 1 recites the term “tris chelators”.   The specification discloses “(t)he Cu CMP polishing compositions comprise tris chelators, i.e. three chelating agents”.  Therefore, the term “tris chelators” will be interpreted as “three chelating agents”.
Applicant has elected Group I, which is drawn to a chemical composition, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).          Furthermore, the process of making the composition is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5-7 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claims 1 and 5-7, the term "high purity" renders the claim indefinite because the specification fails to define this term and it is unclear whether what level of purity or what range of concentration is considered “high purity”.  See MPEP § 2173.05(d).
Claims 2-4 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1-6 rejected 35 U.S.C. 103 as obvious over Banarjee et al. (U.S. PGPub. No. 20060046490), hereinafter “Banarjee”, in view of Kim et al. (U.S. PGPub. No. 20060141790), hereinafter “Kim”:--Claims 1, 2, 3, 4, 5, 6: Banarjee teaches a chemical mechanical polishing (CMP) composition for polishing a metal or barrier metal layer, consisting essentially of ([0030])- an abrasive- a per-type oxidizer at 0.5-7 wt.% - benzenesulfonic acid at 0.1-4 wt.%- water- optionally one or more biocides- optionally one or more acids- optionally one or more bases- optionally one or more salts- optionally one or more chelating agents- optionally one or more fluorine-containing compounds    wherein the composition has a pH of 5-11.
Banarjee further teaches that - the abrasive may be colloidal silica at a concentration 0.1-8 wt.% ([0029]);- the per-type oxidizer may be hydrogen peroxide ([0065]);- the one or more acids may be hydrochloric acid ([0086]);- the one or more biocide may be 2-methyl-4-isothiazolin-3-one, present at a concentration 0.001-0.1 wt.% ([0094]);and mixtures thereof, 
Claim 7 rejected under 35 U.S.C. 103 as obvious over Banarjee in view of Kim as applied to claim 1 above, and further in view of Fu et al. (U.S. PGPub. No. 20150376463), hereinafter “Fu’:--Claim 7: Banarjee in view of Kim teaches the invention as above, wherein Banarjee teaches that a chelating agent may be any chelator known in the art, such as ethylenediaminetetracetic acid, N-hydroxyethylethylenediaminetriacetic acid, nitrilotriacetic acid, 
diethylenetriaminepentacetic acid, ethanoldiglycinate, glycine, citric acid,… and mixtures thereof ([0090]).Fang, also directed to a CMP composition for a metal layer (abstract), teaches that a 

Claims 1-4 and 7 rejected 35 U.S.C. 103 as obvious over Shi et al. (U.S. PGPub. No. 20150004788), hereinafter “Shi’788”, in view of Shi et al. (U.S. PGPub. No. 20160314989), hereinafter “Shi’989’:--Claims 1, 3, 4: Shi’788 teaches a chemical mechanical polishing (CMP) composition for polishing a copper substrate {0002]), consisting essentially of ([0043-0051])abrasive, such as colloidal silica, preferably at a concentration 0.001-1 wt.% ([0064-0065]);suitable chelating agents ([0061]), such as amino acids and amino acid derivatives ([0070]), more preferably at a concentration 0.05-16 wt.% ([0071]);corrosion inhibitor, such as triazole or benzotriazole and their derivatives, preferably at a concentration 0.0025-0.1 wt.% ([0072-0073]);TM ([0113]), preferably at a concentration 0.0001-0.025wt.% ([0086-0087]); andwater.      Shi’788 further teaches that the composition may further comprise a pH adjusting agent to adjust the pH to 5-8 (0062-0063]), wherein the pH adjusting agent may comprise nitric acid, preferably at a concentration 0.05-0.15 wt.% ([0079-0081]).      Although Shi’788 discloses the CMP composition comprises suitable chelating agents and organic amines, Shi’788 fails to disclose the CMP composition comprises 3 of both chelating agents and organic amines.      Shi’989 teaches that a CMP composition for copper substrate ([0002]) may advantageously comprise at least 2 amino acids or at least 2 chelating agents, wherein the amino acids also function as chelating agents, wherein the chelating agents affect the rate of copper removal ([0055-0057]), and wherein the amino acids may be glycine and DL-alanine (Table 1).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use ethylenediamine as the organic amine and 2 amino acids, such as glycine and DL-alanine, as the TM comprises 5-chloro-2-methyl-4-isothiazolin-3-one.
 Claims 5 and 6 rejected 35 U.S.C. 103 as obvious over Izumi et al. (U.S. PGPub. No. 20080311750), hereinafter “Izumi”, in view of Shi’788 and Shi’989: --Claims 5, 6: Izumi teaches a chemical mechanical polishing (CMP) composition for polishing a semiconductor substrate comprising metal film, such as copper  ([0001, 0028]), comprisingcolloidal silica, preferably at a concentration 0.5-2 wt.% ([0008, 0013, 0028]);carbonate ions and choline ions that would combine to generate a buffering effect ([0013], Claim 8), an amino acid, such as glycine ([0034]).      Izumi further teaches that the composition has a pH of 8-11 ([0032]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to have a pH of about 7.5.
Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered as follows:-- Applicant’s affidavit filed March 24, 2021 has been considered, but it fails to provide evidence that a tris-chelators selected from the group consisting of amino acid, amino acid derivative, organic amine, and combinations thereof; wherein at least one chelator is an amino acid or an amino acid derivative would provide an unexpected result.  It is noted that the only chelators used in the experiments in the affidavit is glycine/alanine/EDA and glycine/alanine, which is much narrower in scope than the chelators recited in claim 1.  It is well settled that Appellant has the burden of showing unexpected results. In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Such burden requires Appellant to proffer factual evidence that actually shows unexpected results relative to the closest prior art (see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991)), and that is reasonably commensurate in scope with the protection sought by the claims (In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972)). The extent of the showing relied upon by Appellant must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).--Regarding Applicant’s argument Banarjee does not teach the claimed composition 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713